United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.W., Appellant
and
U.S. POSTAL SERVICE, MUNGER STATION,
Wichita, KS, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 14-967
Issued: August 6, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Acting Chief Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On March 21, 2014 appellant, through his representative, filed a timely appeal from the
February 13, 2014 nonmerit decision of the Office of Workers’ Compensation Programs
(OWCP), which denied his reconsideration request. Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to
review this nonmerit decision.
ISSUE
The issue is whether OWCP properly denied appellant’s reconsideration request under
5 U.S.C. § 8128(a).
FACTUAL HISTORY
On April 5, 2012 appellant, a 53-year-old city carrier, filed a traumatic injury claim
alleging that he injured his low back in the performance of duty on March 9, 2012 when he
1

5 U.S.C. § 8101 et seq.

stepped off an extra-high porch. He felt shooting pains in his lower back on April 2, 2012.
Appellant thought the pain might diminish, but he felt the same shooting pains the next day. The
pain increased, so he sought medical attention. Appellant stated: “I believe my pain is a result
from an incident in which I stepped off an elevated porch. Past date is unknown at this time.”
By a July 11, 2012 decision, OWCP denied appellant’s claim on the grounds that the
evidence was insufficient to establish that a diagnosed medical condition was causally related to
the accepted work incident. Its hearing representative affirmed on January 31, 2013, finding that
appellant had not submitted sufficient evidence to establish that any lower back condition was
causally related to the March 9, 2012 work incident.2
In a decision dated August 5, 2013, OWCP reviewed the merits of appellant’s case and
denied modification of its prior decision. It found that the April 3, 2013 evaluation by
Dr. John R. Babb, a Board-certified orthopedic surgeon, was insufficient to establish the element
of causal relationship. OWCP found that he did not provide sufficient rationale to support his
opinion. Dr. Babb did not provide a definitive diagnosis or explain how the incident caused
appellant’s current condition. He noted an aggravation of underlying degenerative disc disease,
but he did not indicate what level of the spine. Dr. Babb did not discuss the natural course of
appellant’s condition and how he was able to determine that the March 9, 2012 incident changed
or worsened it.
Appellant requested reconsideration and submitted a November 1, 2013 addendum from
Dr. Babb, who noted that he was being asked to clarify appellant’s diagnosis, causation of injury
and how the injury altered the course of his underlying degenerative disc disease. After relating
appellant’s history of injury and the findings of an imaging study obtained on April 12, 2012,
Dr. Babb advised that appellant’s definitive diagnosis was low back pain with degenerative disc
disease at L2-3, L3-4 and L4-5; moderate canal spinal stenosis at L2-3; and mild canal stenosis
at L3-4 and L4-5. He explained that the incident more likely than not aggravated the underlying
degenerative disc disease, making it active and painful. Appellant did not have pain prior to the
incident and reported that he had immediate pain at the time of the incident. “It is within a
reasonable degree of medical probability that his fall has aggravated his degenerative disc
disease at L2-3, L3-4 and L5-S1 levels.”
In a decision dated February 13, 2014, OWCP denied appellant’s reconsideration request.
It found that Dr. Babb’s addendum was insufficient to warrant a further merit review of
appellant’s case.
LEGAL PRECEDENT
OWCP may review an award for or against payment of compensation at any time on its
own motion or upon application.3 An employee (or representative) seeking reconsideration
should send the request for reconsideration to the address as instructed by OWCP in the final
2

Appellant filed an appeal with the Board on March 5, 2013. The Board, at the request of counsel for appellant,
dismissed the appeal on May 31, 2013. See Docket No. 13-893 (issued May 31, 2013).
3

5 U.S.C. § 8128(a).

2

decision. The request for reconsideration, including all supporting documents, must be in
writing and must set forth arguments and contain evidence that either: (1) shows that OWCP
erroneously applied or interpreted a specific point of law; (2) advances a relevant legal argument
not previously considered by OWCP; or (3) constitutes relevant and pertinent new evidence not
previously considered by OWCP.4
A request for reconsideration must be received by OWCP within one year of the date of
OWCP’s decision for which review is sought.5 A timely request for reconsideration may be
granted if OWCP determines that the employee has presented evidence or argument that meets at
least one of these standards. If reconsideration is granted, the case is reopened and the case is
reviewed on its merits. Where the request is timely but fails to meet at least one of these
standards, OWCP will deny the request for reconsideration without reopening the case for a
review on the merits.6
ANALYSIS
OWCP received appellant’s reconsideration request within one year of the most recent
merit decision, namely, the August 5, 2013 decision denying his traumatic injury claim.
Appellant’s request is therefore timely. The question for determination is whether the request
meets at least one of the standards for obtaining a merit review of his case.
To support his reconsideration request, appellant submitted a November 1, 2013
addendum from Dr. Babb, who was asked to address some of the deficiencies noted in the
August 5, 2013 decision. Dr. Babb offered a definitive diagnosis of low back pain with
degenerative disc disease and spinal canal stenosis, and identified the specific levels of spinal
involvement. Appellant had degenerative disc disease at L2-3, L3-4 and L4-5, with moderate
canal stenosis at L2-3 and mild canal stenosis at L3-4 and L4-5. Dr. Babb explained that the
incident caused appellant’s underlying degenerative disc disease to become active and painful.
His medical rationale was that appellant did not have pain prior to the incident but reported
immediate pain at the time of the incident.
The Board finds that Dr. Babb’s addendum is relevant and pertinent new evidence not
previously considered by OWCP. It directly addressed issues found by OWCP’s most recent
merit decision, such as the failure to provide a definitive diagnosis and the failure to identify
specific levels of spinal involvement. Dr. Babb addressed the March 9, 2012 incident and noted
that it aggravated appellant’s underlying degenerative disc disease.

4

20 C.F.R. § 10.606.

5

Id. § 10.607(a).

6

Id. § 10.608.

3

For purposes of this appeal, the probative value of Dr. Babb’s addendum is not at issue.7
It matters only that the medical evidence submitted to support appellant’s reconsideration request
is new and relevant on the underlying issue of causal relation.
Accordingly, as appellant’s reconsideration request met at least one of the standards for
obtaining a merit review of his case, the Board will set aside OWCP’s February 13, 2014
decision denying reconsideration and will remand the case for an appropriate merit review of
appellant’s traumatic injury claim.
CONCLUSION
The Board finds that OWCP improperly denied appellant’s reconsideration request. The
request provided relevant and pertinent new evidence not previously considered by OWCP.
ORDER
IT IS HEREBY ORDERED THAT the February 13, 2014 decision of the Office of
Workers’ Compensation Programs is set aside. The case is remanded for further action in
conformance with this decision of the Board.
Issued: August 6, 2014
Washington, DC

Patricia Howard Fitzgerald, Acting Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

7

The Board has held that the requirements for reopening a claim for merit review do not include the requirement
that a claimant submit all evidence which may be necessary to discharge his/her burden of proof. See C.C., Docket
No. 10-1442 (issued February 10, 2011); Helen E. Tschantz, 39 ECAB 1382 (1988).

4

